By the Court.
By the organization of our juridi*153cal svstem, on entering an action, after reversal, the plaintiff is entitled to immediate relief, or required further to pursue his remedy, according to the state of his case, on a view of the record. The rights of the parties require, that such view be retrospective so far, and so far only, as the proceedings, on record, appear to have been impugned, by the judgment of reversal. In this case, the certaintv and verity of the plaintiffs5 declaration appear, by the record, to have been ascertained, in a legal course of judicial proceedings. Their claim appears, on the record, certain, valid, and complete ; and it remained, that, on their motion, without further trial, they should have judgment for the sum, found by the jury, in their favour.
1803.